              Case 2:19-cr-00081-KJM Document 100 Filed 07/20/20 Page 1 of 1


     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     P.O. BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
     Fax (530) 344-9298
 4
     Attorney for Defendant
 5
     JEANNA QUESENBERRY
 6
                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

     UNITED STATES OF AMERICA,                     )       No. 2:19-CR-00081 KJM
 9
                                                   )           2:19-CR-00107 KJM
                                                   )
10          Plaintiff,                             )
                                                   )
11
     v.                                            )
                                                   )       [PROPOSED] ORDER SEALING
12
     Jeanna Quesenberry                            )       ATTACHMENTS TO DEFENSE BAIL
                                                   )       MOTION FILED AS ECF DOC NUMBER
13
                                                   )       533 IN 2:19-CR-00107 KJM AND ECF
            Defendant.                             )       DOC NUMBER 98 IN 2:19-CR-00081
14
                                                   )       KJM.
                                                   )
15
                                                   )
16

17          Pursuant to Local Rule 141(b), and based upon the representation contained in the
18
     Request to Seal filed by defendant Jeanna Quesenberry, IT IS HEREBY ORDERED that the
19
     attachment to Defendant’s Bail Motion filed as ECF DOC Number 533 in 2:19-CR-00107 KJM
20
     and ECF DOC Number 98 in 2:19-CR-00081 KJM., the Exhibit to Attachment, Declarations and
21

22   Exhibits A and C to the Filed Bail Motion shall be SEALED until further order of this Court.

23   Dated: July 17, 2020
24

25

26

27

28

                                                       1
